FIRST AMENDMENT TO THE PERFORMANCE
AWARD AGREEMENT DATED MARCH 1, 2005

THIS AMENDMENT dated as of the 27th day of December 2006 to the Performance
Award Agreement (the “Agreement”) between Laboratory Corporation of America
Holdings, a Delaware corporation (the “Company”) and Richard Novak (the
“Employee”) effective March 1, 2005.

WHEREAS, Employee is a participant under the Plan;

WHEREAS, pursuant to the terms of the Plan, the Company and Employee entered
into the Agreement;

WHEREAS, Employee has requested, and the Compensation Committee of the Board of
Directors of the Company has approved, a modification to the terms of the
Agreement and in particular a modification to Paragraphs 3 and 5 of the
Agreement;

NOW THEREFORE, the Company and Employee agree to amend and revise the Agreement
as set forth herein.

1.

Richard Novak requests and agrees to waive his rights under Paragraph 5 of the
Agreement to the immediate vesting of the Performance Shares awarded under the
Agreement.


2.

For purposes of the Agreement only, Richard Novak shall be treated as if he has
continued to be employed by the Company through December 31, 2007 and that his
receipt of Performance Shares shall be determined under paragraphs 2 and 3 of
the Agreement as if he had remained employed by the Company through December 31,
2007.


3.

Employee acknowledges and agrees to assume all risks of economic loss that may
result from his decision to waive his rights to immediate vesting under
Paragraph 5 of the Agreement.


4.

All other terms and conditions of the Agreement are unaltered and unaffected by
this Amendment.


IN WITNESS WHEREOF, the Company has caused this Amendment to the Agreement to be
executed on its behalf by a duly authorized officer and the Employee has
hereunto set his had, effective as of the day and year first written above.

            Laboratory Corporation of America Holdings
 
      By:   /s/Bradford T. Smith         Bradford T. Smith, EVP and Secretary   
         

            Employee
 
      By:   /s/Richard Novak         Richard Novak            